  Case 3:17-cv-01362 Document 256 Filed 03/27/20 Page 1 of 16 PageID #: 4090



                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA


 THE CITY OF HUNTINGTON,
      Plaintiff,

 v.                                                    CIVIL ACTION NO. 3:17-01362

 AMERISOURCEBERGEN
 DRUG CORPORATION, et al.,
      Defendants.



CABELL COUNTY COMMISSION,
          Plaintiff,

 v.                                                    CIVIL ACTION NO. 3:17-01665

 AMERISOURCEBERGEN
 DRUG CORPORATION, et al.,
      Defendants.


                       OPPOSITION TO PLAINTIFFS’ MOTION TO STRIKE
                        DEFENDANTS’ NOTICES OF NON-PARTY FAULT

        Having repeatedly alleged and asserted that the relief they seek on their public nuisance

claim is an award of monies—literally, “money damages”—Plaintiffs now style their request for

hundreds of millions of dollars as equitable “abatement costs,” all in an effort to avoid West

Virginia’s Apportionment Statutes. The Court should reject this about-face and deny Plaintiffs’

motion.

        Plaintiff had it right in the beginning of this litigation when it asserted that the “Cabell

County Commission seeks economic damages from the Defendant Wholesale Distributors to pay

for the cost to permanently eliminate the hazards to public health and safety and abate the



4833-8950-5464.v1
    Case 3:17-cv-01362 Document 256 Filed 03/27/20 Page 2 of 16 PageID #: 4091



temporary public nuisance.”1 In opposing motions to dismiss, they said the same thing: “[T]he

Counties . . . brought these suits against the Defendants seeking damages to eliminate the hazard

to public health and safety as well as to abate, or cause to be abated, the public nuisance.”2 And

when Plaintiffs filed a motion to sever all defendants except Defendants AmerisourceBergen Drug

Corp., Cardinal Health, Inc., and McKesson Corp., they told Judge Polster that they intended to

seek “only money damages for the ‘elimination of hazards to public health and safety and to abate

or cause to be abated ... at public nuisance.’”3

         In every version of the Complaint, the Motion to Sever, the Notice of Voluntary Dismissal,

and their Position Statement, Plaintiffs also have asserted a claim for punitive damages.4 That

claim is significant, because punitive damages can be awarded only if the litigant is seeking and

obtains an award of “compensatory damages.” See W. Va. Code § 55-7-29(b)–(c) (requiring the

jury to first find liability for “compensatory damages” and limiting punitive damage awards to

“four times the amount of compensatory damages”); Syl. Pt. 1, Garnes v. Fleming Landfill, Inc.,

186 W. Va. 656, 413 S.E.2d 897 (1991) (jury may not “return punitive damages without finding

compensatory damages”). Plaintiffs obviously understood that they were seeking compensatory




1
 See, e.g., Case No. 3:17-cv-1665, Dkt. 1 (Cabell Complaint) at 34; id. at 35 (“[The] Commission
seeks compensatory and punitive damages . . . for the creation of a public nuisance.”). All
document-number citations are to the docket for the Cabell County Commission case, Case No.
3:17-cv-1665, unless otherwise indicated. All emphases are added unless otherwise indicated.
2
 See, e.g., Cabell Resp. to Motion to Dismiss Compl. (Dkt. 61) at 10; Cabell Resp. to Motion to
Dismiss Second Am. Compl. (Dkt. 163) at 19 (arguing that relief was not limited to an injunction,
but that “[b]road damages are recoverable in a public nuisance claim”).
3
    Pls’ Motion to Sever (Dkt. 237) at 2 (quoting W. Va. Code § 7-1-3kk) (emphasis in original).
4
 Case No. 3:17-cv-1362, Dkt. 1-4 (Huntington Compl.) at 16; Case No. 3:17-cv-1362, Dkt. 47
(Huntington Second Am. Compl.) at 183; Cabell Complaint (Dkt. 1) at 35; Cabell Second Am.
Compl. (Dkt. 134) at 317; Joint Third Am. Compl. (Dkt. 190) at 467; Pls’ Motion to Sever (Dkt.
237) at 2; Pls’ Notice of Voluntary Dismissal (Dkt. 240) at 2.

                                                   -2-
    Case 3:17-cv-01362 Document 256 Filed 03/27/20 Page 3 of 16 PageID #: 4092



damages; otherwise, their offer to drop their claim for punitive damages in exchange for

Defendants’ agreement to a bench-trial was a meaningless offer.5

          Plaintiffs’ assertion that they “have waived all claims for damages,” and that their “public

nuisance claims seeking only the equitable remedy of abatement are not tort actions for

compensatory damages,” is word-play and not credible.6 The United States Supreme Court has

cautioned that with “lawyerly inventiveness,” any claim seeking legal relief can be phrased as one

seeking equitable relief. Great-West Life & Annuity Ins. Co. v. Knudson, 534 U.S. 204, 211 n.1

(2002). This is exactly why, when adjudicating cases, courts appropriately focus on the substance

of the claim asserted, not self-serving labels affixed by counsel. See, e.g., Gilbert v. City of

Cambridge, 932 F.2d 51, 57–58 (1st Cir. 1991) (“To prevent plaintiffs from making a mockery of

the statute of limitations by the simple expedient of creative labelling—styling an action as one

for declaratory relief rather than for damages—courts must necessarily focus upon the substance

of an asserted claim as opposed to its form.”).

          In making the currently expedient argument that West Virginia’s apportionment statute

does not apply here, Plaintiffs borrow trouble for themselves elsewhere. They claim that Section

55-7-13d(a)(2) of the West Virginia Code (the “2015 Act”)7 does not apply because their public



5
  Plaintiffs note that they have disclaimed punitive damages. Case No. 3:17-cv-1362, Dkt. 225
(Pls’ Mem. of Law in Support of Motion to Strike Def. Notices of Non-Party Fault, hereinafter
“Pls’ Mem.”) at 5. But that belated disclaimer (as of February 6) is beside the point. The fact that
Plaintiffs in their Complaint (and three amended complaints) sought punitive damages signifies
that Plaintiffs understood that the underlying award they were seeking was compensatory
damages.
6
    Id.
7
  Defendants made their non-party fault designations under § 55-7-13d(a)(2), which is one part of
the Legislature’s 2015 comprehensive rewriting of the law regarding comparative fault—now set
forth in §§ 55-7-13a through 55-7-13d. Reference herein to the 2015 Act encompasses all these
sections.

                                                  -3-
     Case 3:17-cv-01362 Document 256 Filed 03/27/20 Page 4 of 16 PageID #: 4093



nuisance claim accrued prior to the Act’s effective date of May 25, 2015. That is a judicial

admission that their nuisance claim is time-barred. Accordingly, it does not matter what

apportionment rules apply. To the extent that any timely claim for nuisance-causing conduct

remains, it necessarily accrued after May 25, 2015, and so is subject to the 2015 Act.

                                           ARGUMENT

I.       THE 2015 ACT APPLIES TO THE ONLY POTENTIALLY REMAINING
         NUISANCE CLAIM.

         The 2015 Act became effective on May 25, 2015, and “applies to all causes of action arising

or accruing on or after the effective date of its enactment.” W. Va. Code § 55-7-13d(f) (2015).

Plaintiffs contend the 2015 Act does not apply because their public nuisance claim accrued before

May 25, 2015. Their exact words are: (1) “Plaintiffs’ right to bring a public nuisance action against

the Defendants seeking abatement first arose prior to May 25, 2015”; and (2) “Defendants’ conduct

that gave rise to the opioid epidemic first created an actionable public nuisance well before May

25, 2015.”8 These are judicial admissions that bar Plaintiffs’ nuisance claims under the applicable

one-year statute of limitations. The City of Huntington and Cabell County Commission did not

file their lawsuits until January 19 and March 9, 2017, respectively, and so the City of Huntington

may at most seek recovery based on wrongful conduct that occurred after January 19, 2016, and

the Cabell County Commission for wrongful conduct that occurred after March 9, 2016—as fully

documented and explained in Defendants’ pending Motion for Summary Judgment re Statute of

Limitations. Case No. 3:17-cv-1362, Dkt. 240 & 241 (“SJ-SOL”).

         As more fully addressed in that motion, the continuing-tort doctrine does not apply to

Plaintiffs’ claims. Defendants’ allegedly wrongful conduct is not “continuing” in nature but rather




8
    Pls’ Mem. at 11–12.

                                                -4-
    Case 3:17-cv-01362 Document 256 Filed 03/27/20 Page 5 of 16 PageID #: 4094



consists of discrete and separate events—shipments of medicines made in response to discrete and

separate orders placed by pharmacies. This was not a continuing tort, but rather was a series of

individual events that occurred over time. See SJ-SOL at 19–21. As such, Plaintiffs’ potentially

remaining claims concerns post-January 2016 conduct.

        In a footnote, Plaintiffs conjure a distinction between the date of accrual and the date the

statute of limitations begins to run. Pls’ Mem. at 11 n.41 (“The date of accrual of a claim is distinct

from the date the statute of limitations commences to run because the statute of limitations for a

claim that has arisen is still subject to tolling doctrines.”). But Plaintiffs have not alleged and

cannot establish the elements necessary to establish fraudulent concealment or any other tolling

doctrine. And because the continuing tort doctrine does not apply, Plaintiffs’ only viable nuisance

claim could only have accrued in January 2016 and thereafter, as discussed above. In any event,

the continuing tort doctrine does not “toll” the statute of limitations. Even where it applies, the

doctrine allows a plaintiff to recover damages only for conduct occurring within the limitations

period, even though the allegedly wrongful conduct began outside the limitations period.9

        For these reasons, the significance of Plaintiffs’ motion lies, not in whether the 2015 Act

applies, but in the fact that Plaintiffs have admitted that their nuisance claims are time-barred.


9
  Contrary to Plaintiffs’ argument, under the continuing tort doctrine a new cause of action accrues
with each successive invasion of interest, and for that reason recovery is limited to any new causes
of action that arise within the statutory period. See Taylor v. Culloden Pub. Serv. Dist., 214 W.Va.
639, 647 n.21, 591 S.E.2d 197, 205 n.21 (2003) (applying the continuing tort doctrine from
Graham, but explaining that “the damages that [the plaintiffs] can recover … are limited to the
two-year period in time prior to the filing of their [nuisance] cause of action”); Syl. Pt. 11, Graham
v. Beverage, 211 W. Va. 466, 566 S.E.2d 603 (2002) (“Where a tort involves a continuing or
repeated injury, the cause of action accrues at and the statute of limitations begins to run from the
date of the last injury or when the tortious overt acts or omissions cease.”); Henry v. Ohio River
R. Co., 40 W. Va. 234, 21 S.E. 863, 867 (1895) (“”[T]he general rule as to nuisances applies to
this case” and “[t]hat rule is that every continuance from day to day is a new nuisance, for which
a fresh action lies, so that, though action for the original nuisance be barred, damages are
recoverable for the statutory period for injuries within it ….”); see also SJ-SOL at 21–23.

                                                 -5-
     Case 3:17-cv-01362 Document 256 Filed 03/27/20 Page 6 of 16 PageID #: 4095



Accordingly, Defendants are entitled to summary judgment on statute of limitations grounds. If

Plaintiffs’ nuisance claims for post-January 2016 conduct survives despite their admission, the 2015

Act necessarily permits apportionment of fault to non-parties for that conduct.

II.       THE 2015 ACT APPLIES BECAUSE PLAINTIFFS BRING TORT CLAIMS AND
          SEEK “DAMAGES.”

          With the passage of the 2015 Act, the Legislature sought “to fully occupy the field of

comparative fault and the consideration of the ‘fault of parties and nonparties to a civil action.’”

Modular Bldg. Consultants of West Virginia, Inc. v. Poerio, Inc., 235 W. Va. 474, 486 n.12, 774

S.E.2d 555, 567 n.12 (2015) (internal citation omitted). The statutory language is undeniably

broad, stating that “the liability of each person” is to be apportioned “[i]n any action based on tort

or any other legal theory seeking damages[.]” W. Va. Code § 55-7-13a(b); see also Clovis v. J.B.

Hunt Transport, Inc., No. 1:18-cv-147, 2019 WL 4580045, at *3 n.4 (N.D. W. Va. Sept. 20, 2019)

(referring to the 2015 Act as “sweeping statutory provisions”).10 The 2015 Act also defines the

term “compensatory damages” broadly as “damages awarded to compensate a plaintiff for

economic and noneconomic loss.” Id. § 55-7-13b.

          Plaintiffs argue that “public nuisance claims seeking only the equitable remedy of

abatement are not tort actions for compensatory damages.”11 But that argument is wrong for two

separate reasons.



10
   Clovis explains that, subject to limited exceptions, the 2015 Act eliminated contribution claims.
Because liability under the 2015 Act is several and no defendant can be called upon to pay more
than its proportionate share of fault, and because a defendant can assert that non-parties are at fault,
there is no basis for contribution. See 2019 WL 4580045, at *5 n.7 (“[T]he ‘negligence’ claim
framed in the Third-Party Complaint is merely an effort to seek contribution. . . . Given the
statutory revisions to West Virginia’s comparative fault system, such claims, as discussed, are
unnecessary and inappropriate here.”). If Plaintiffs were correct that the 2015 Act does not apply,
Defendants would retain their right to bring contribution and third-party claims.
11
     Pls’ Mem. at 5.

                                                 -6-
     Case 3:17-cv-01362 Document 256 Filed 03/27/20 Page 7 of 16 PageID #: 4096



          First, Plaintiffs’ argument fails because West Virginia law considers public nuisance a tort.

See Kermit Lumber, 200 W.Va. 221, 245 n.29, 488 S.E.2d 901, 925 n.29 (1997) (recognizing that

“a nuisance is a tort”). Indeed, West Virginia follows the Restatement definition of public

nuisance, Duff v. Morgantown Energy Assoc., 187 W.Va. 716 n.6, 421 S.E.2d 253, 257 n.6 (1992),

and that definition is found in the Restatement (Second) of Torts § 821B (1979). Because the 2015

Act applies to “any action based on tort”—irrespective of whether it seeks damages—the act

applies to Plaintiffs’ claims here. W. Va. Code § 55-7-13a(b).

          Second, Plaintiffs are wrong that they do not seek “damages” within the meaning of the

2015 Act. According to Plaintiffs, the 2015 Act does not apply here because this is an “action in

equity seeking abatement.”12 But abatement has only ever meant one thing in West Virginia law—

the issuance of an injunction to halt the offending conduct or undo its consequences. 13 Plaintiffs


12
     Pls’ Mem. at 2.
13
   See, e.g., Dobbs, Handbook On the Law of Remedies, 2 (1973) (“The injunction is a personal
command to the defendant to act or to avoid acting in a certain way.”); Prosser and Keeton, The
Law of Torts, 631 (5th ed. 1984) (referring to the “fundamental distinction between entitlement to
damages and entitlement to abatement of the nuisance”); Woods v. Cottrell, 55 W. Va. 476, 47
S.E. 275, 278 (1904) (a public nuisance “may be abated as part of the judgment, and the thing with
which the nuisance is done may be destroyed”); Fellows v. City of Charleston, 62 W. Va. 665, 59
S.E. 623, 625 (1907) (“The town has power to enforce its ordinance, and, if necessary for the
abatement or removal of the [public] nuisance, may remove or destroy the thing creating the
nuisance[.]”); Bansbach v. Harbin, 229 W. Va. 287, 728 S.E.2d 533, 538 (2012) (referring to
injunction requiring party to halt activity as abatement); Burch v. Nedpower Mount Storm, LLC,
220 W. Va. 443, 647 S.E.2d 879, 892–94 (2007) (using abatement and injunctive relief
interchangeably, and holding that “an unsightly activity may be abated when it occurs in a
residential area and is accompanied by other nuisances”); Duff, 187 W. Va. at 716, 421 S.E.2d at
257 (“While courts generally grant injunctions to abate existing nuisances, there is also authority
for courts to enjoin prospective or anticipatory nuisances.”); Berkeley Cty. Comm’n v. Shiley, 170
W. Va. 684, 295 S.E.2d 924, 926 (1982) (discussing state and local officials’ power under state
law to bring suits seeking injunctions to “abate” nuisances); Mahoney v. Walter, 157 W. Va. 882,
205 S.E.2d 692 (1974) (holding that an automobile salvage yard was a nuisance that could be
abated by injunction); Martin v. Williams, 141 W. Va. 595, 93 S.E.2d 835, 841 (1956) (“Mandatory
injunctions are awarded for the abatement of nuisances more frequently than for other purposes.”);
State v. Navy, 123 W. Va. 722, 17 S.E.2d 626, 628 (1941) (“A bawdy house is a ‘public nuisance
per se’ that may be abated by injunction.”). Indeed, the cases cited by Plaintiffs confirm this

                                                  -7-
     Case 3:17-cv-01362 Document 256 Filed 03/27/20 Page 8 of 16 PageID #: 4097



do not seek injunctive relief14—they seek money. As recently as December 13, 2019, Plaintiffs

represented to the MDL court that they “seek only money damages.”15 Plaintiffs have now coined

the term “abatement damages,”16 but damages are damages. Plaintiffs admittedly are not seeking

to “abate”—i.e., enjoin or stop—the nuisance.17 They seek monies to “compensate[] for the costs

of rectifying the nuisance.”18 Plaintiffs’ “lawyerly inventiveness” in putting “abatement” before

“damages” cannot transform money damages into equitable relief.              By their own repeated

admissions, Plaintiffs seek damages, which they contrast with injunctive relief. Even now, when

they eschew “damages,” they don’t deny that all they seek is a very large money award.

Consequently, their claims are subject to the 2015 Act. See Great-West Life & Annuity Ins. Co.,

534 U.S. at 211 n.1.

          When categorizing a claim as legal or equitable, West Virginia courts consider the

substance of the action, not Plaintiffs’ creative labeling, to be determinative. For example, in

Realmark Developments, Inc. v. Ranson, 214 W. Va. 161, 588 S.E.2d 150 (2003), the Supreme



longstanding understanding of abatement. See, e.g., Mugler v. Kansas, 123 U.S. 623, 677–78
(1887) (“abatement” remedy was to “clos[e] the [facility], and thus putting an end to its use in the
future,” with no mention of reimbursement costs); Town of Weston v. Ralston, 48 W. Va. 170, 36
S.E. 446, 457 (1900) (abatement consisted of an order authorizing the town to “remove such
nuisance” with no mention of reimbursement costs).
14
   Plaintiffs have stated expressly that they are not seeking an injunction. See Case No. 3:17-cv-
1362, Dkt. 242 (Pls’ Mem. of Law in Opp. to Defs’ Motions to Dismiss and for Summary
Judgment Based Upon Res Judicata and Release) at 9-10 (“The equitable relief sought by the
WVAG was not abatement; instead it sought an injunction stopping Defendants from continuing
to violate the [WVCSA]. Plaintiffs . . . clearly seek abatement as their only remedy against these
Defendants.”).
15
     Pls’ Motion to Sever (Dkt. 237) at 2 (emphasis in original).
16
     Pls’ Position Statement (Dkt. 254) at 4.
17
  See Black’s Law Dictionary (10th ed. 2014) (defining “abatement” as “[t]he act of eliminating
or nullifying”).
18
     Pls’ Position Statement (Dkt. 254) at 4 (internal quotations and citation omitted).

                                                  -8-
  Case 3:17-cv-01362 Document 256 Filed 03/27/20 Page 9 of 16 PageID #: 4098



Court of Appeals of West Virginia considered whether there was a right to a jury trial on an unjust

enrichment claim seeking restitution. Id. at 163–65, 588 S.E.2d at 151–54. The key question

before the Court was whether the claim should be characterized as legal or equitable. Id. at 164,

588 S.E.2d at 153. The circuit court denied the request for a jury trial, concluding that the unjust

enrichment claim was equitable in nature, but the Supreme Court of Appeals disagreed. Id. The

Court first noted that, although the right to recover in unjust enrichment was based upon principles

of equity, the plaintiff was seeking “a money judgment,” which is a legal remedy. See id. (“By

contrast, a ‘right to trial by jury generally applies to an action for the recovery of money or

damages, or a legal action for the recovery of money only, or an action in which only a money

judgment is sought.’” (quoting 50A C.J.S. Juries § 50 (1997)). Because the remedy sought was

monetary, the Court held that the action was at law:

       Clearly, the right to recover for unjust enrichment is based on the principles of
       equity. However, the remedy sought in this case is a money judgment and, thus,
       is governed by law. In other words, “unjust enrichment ... is but the equitable
       reason for requiring payment for value of goods and services received.
       *       *       *
       Accordingly, we now hold that a suit seeking monetary recovery under a theory of
       unjust enrichment is an action at law and therefore, can be tried before a jury.

Id. at 164–65, 588 S.E.2d at 153–54 (citation omitted); see also Thompson v. Town of Alderson,

215 W. Va. 578, 581 n.5, 600 S.E.2d 290, 293 n.5 (2004) (“Where relief to be awarded is money

damages, even though the underlying claim is historically one in equity, then the ordinary

characterization of the monetary award is as a legal remedy. . . .”).

       Federal court decisions are in accord with Realmark, holding that suits seeking a monetary

recovery arise at law, not equity. For example, in Granfinanciera, S.A. v. Nordberg, the Unites

States Supreme Court made clear that “any distinction that might exist between ‘damages’ and




                                                -9-
 Case 3:17-cv-01362 Document 256 Filed 03/27/20 Page 10 of 16 PageID #: 4099



monetary relief under a different label is purely semantic.” 492 U.S. 33, 49 n.7 (1989). Similarly,

in Great-West Life & Annuity, the Court stated:

       Almost invariably … suits seeking (whether by judgment, injunction, or
       declaration) to compel the defendant to pay a sum of money to the plaintiff are
       suits for “money damages,” as that phrase has traditionally been applied, since
       they seek no more than compensation for loss resulting from the defendant’s breach
       of legal duty.
534 U.S. at 210 (quoting Bowen v. Massachusetts, 487 U.S. 879, 918–19 (1988) (Scalia, J.,

dissenting)); see also Montanile v. Bd. of Trs. of Nat. Elevator Indus. Health Benefit Plan,

136 S. Ct. 651, 658–59 (2016) (“Equitable remedies ‘are, as a general rule, directed against some

specific thing; they give or enforce a right to or over some particular thing ... rather than a right to

recover a sum of money generally out of the defendant’s assets.’” (citation omitted)); Mertens v.

Hewitt Assocs., 508 U.S. 248, 255 (1993) (“Money damages are, of course, the classic form of

legal relief.” (emphasis in original)); Jaffee v. U.S., 592 F.2d 712, 715 (3d. Cir. 1979) (“We agree

with the Government that the request for prompt medical examinations and all medical care and

necessary treatment, in fact, is a claim for money damages. A plaintiff cannot transform a claim

for damages into an equitable action by asking for an injunction that orders the payment of

money. Jaffee requests a traditional form of damages in tort compensation for medical expenses

to be incurred in the future.” (citations omitted)).

        Plaintiffs, not surprisingly, cite no authority—let alone West Virginia authority—that uses

the term “abatement damages,” much less provides for an award of “abatement damages.” And

the authority Plaintiffs do rely on is inapposite. Plaintiffs cite McMechen v. Hitchman-Glendale

Consol. Coal Co., 88 W. Va. 633, 107 S.E. 480 (1921), characterizing it as a case in which the

court exercised jurisdiction of a case in equity for purposes of abating a nuisance, but also awarded

“damages” as “merely incidental” to its equitable jurisdiction. Id. at 482. Plaintiffs’ reliance on

McMechen is misplaced for two reasons. First, McMechen referred to the plaintiff’s requested

                                                 - 10 -
 Case 3:17-cv-01362 Document 256 Filed 03/27/20 Page 11 of 16 PageID #: 4100



monetary relief as an award of “damages.” 88 W.Va. 633, 107 S.E. at 482. The court never said

that damages were part of the equitable relief. Second, Plaintiffs here do not seek a monetary

award that is in any way incidental to equitable relief. They do not seek an injunction. Based on

what plaintiffs’ experts have opined elsewhere in the opioid litigation, one can expect Plaintiffs

here to seek hundreds of millions of dollars—and only money, or, as they told Judge Polster, “only

money damages.”

       Plaintiffs quote McMechen’s observation that “[t]he distinction between abatement of

nuisances and recovery of damages for injuries occasioned by wrongful acts, constituting

nuisances, considered as grounds of action, is so apparent and so vast that it is not at all surprising

to find well-defined and broad differentiation as to parties.” See Pls’ Mem. at 5 (quoting 88 W.

Va. 633, 107 S.E. at 482). But that statement proves Defendants’ point. There is indeed a vast

distinction in the case law and commentary between abatement of nuisances and recovery of

money damages. As illustrated in the very cases cited by Plaintiffs, abatement is synonymous with

injunctive relief designed to stop the offending conduct,19 while damages compensate for the past

and future harm caused by the nuisance.20 Thus, in McMechen, the court both enjoined the

defendants to “remove the refuse, cinders, slate and dirt they have already deposited in the stream”

and awarded damages for the harm caused by the obstruction. Id. at 481–82; see also Webber v.



19
 The Restatement (Third) of Torts equates “abatement” with an injunction. See section 8 (“Public
Nuisance Resulting in Economic Loss”), comment f (“Abatement”); see also notes 13, 17, supra.
20
   Plaintiffs’ unsubstantiated assertion that future money awards are neither damages nor
compensatory does not align with West Virginia law. Future damages are indeed a component of
overall compensatory damages. See, e.g., Syl. Pt. 9, Jordan v. Bero, 158 W. Va. 28, 210 S.E.2d
618 (1974) (“The permanency or future effect of any injury must be proven with reasonable
certainty in order to permit a jury to award an injured party future damages.”). Indeed, if Plaintiffs’
theory were correct, then application of the 2015 Act would have to be split within each cause of
action, with a plaintiff’s past damages subject to several liability and non-party fault, but not their
future monetary awards. That is not the law.

                                                - 11 -
 Case 3:17-cv-01362 Document 256 Filed 03/27/20 Page 12 of 16 PageID #: 4101



Offhaus, 135 W. Va. 138, 149, 62 S.E.2d 690, 697 (1950) (“[I]t is proper for the court to ascertain

and award the damages flowing from the wrong which is the basis of equitable relief.” (internal

quotations and citation omitted)). In short, since the merger of law and equity, a plaintiff can seek

both injunctive and monetary relief in the same case. But McMechen and cases like it are of little

relevance here, because Plaintiffs do not seek injunctive relief, only money. When the West

Virginia courts awarded monetary relief, they called a spade, a spade and referred to that relief as

what it was—“damages.”

       The non-West Virginia cases cited by Plaintiffs are of no more help to them. The language

Plaintiffs quote from the lone federal decision, United States v. Price, is dicta. The district court

denied the preliminary injunctive relief requested by the government—relief that included the

funding of a diagnostic study—and the Court of Appeals affirmed, finding that the district court

did not abuse its discretion. Even the Court of Appeals’ advisory language went no farther than

to recognize that “[i]t is not unusual for a defendant in equity to expend money in order to obey or

perform the act mandated by an injunction.” 688 F.2d 204, 213 (3d Cir. 1982). Here, however,

Plaintiffs seek only a monetary award. There is no question of Defendants’ having to expend

money in order to obey or perform an injunction, because Plaintiffs do not seek an injunction. 21

       The decision of the California intermediate appellate court in People v. ConAgra Grocery

Products Co., insofar as it approved a $1.15 billion “abatement fund,” is aberrant: no court outside

California has followed, or even cited, that portion of the opinion. In any event, the court’s



21
   The Price court’s dicta was also influenced by the fact that that the Government’s action was
brought pursuant to section 7003 of the Resource Conservation and Recovery Act and section 1431
of the Safe Water Drinking Act. In blessing an injunction that would include funding a diagnostic
study, the court observed that the relief requested by the Government “falls within the range of
remedies contemplated and specifically authorized by Congress when it enacted the endangerment
provisions of RCRA and SDWA.” 688 F.2d at 213.

                                               - 12 -
 Case 3:17-cv-01362 Document 256 Filed 03/27/20 Page 13 of 16 PageID #: 4102



rationale for such a fund does not apply here. As explained by the very language Plaintiffs quote,

the “sole purpose” of an equitable remedy “is to eliminate the hazard that is causing prospective

harm to the plaintiff.” 17 Cal. App. 5th 51, 132, 227 Cal. Rptr. 3d 499, 569 (Cal. Ct. App. 2017).

The $1.15 billion fund in ConAgra served that purpose because its function was to pay for the

removal of lead paint, the cause of prospective harm. Here, however, Plaintiffs do not seek a

monetary award for any comparable purpose.                Plaintiffs allege that Defendants caused or

contributed to the nuisance by failing to report and halt shipment of suspicious pharmacy orders,

but they do not seek one dollar of “abatement damages” for the prospective costs of reporting or

halting shipment of such orders. “An equitable remedy,” the ConAgra court said, “provides no

compensation to a plaintiff for prior harm.” Id. But Plaintiffs’ so-called abatement fund would do

just that; the greater part of the fund would pay for addiction treatment and related services for

those personally injured by opioid abuse.

       In sum, this is (1) a tort action and (2) an action for damages to which the 2015 Act applies.

Plaintiffs’ efforts to relabel the relief they seek does not transform their claims and requested relief

into anything other than tort claims “seek[ing] only money damages.” Plaintiffs’ Motion to Strike

should be denied.




                                                 - 13 -
 Case 3:17-cv-01362 Document 256 Filed 03/27/20 Page 14 of 16 PageID #: 4103



Dated: March 27, 2020              Respectfully submitted,

                                   /s/ Gretchen M. Callas
                                   Gretchen M. Callas (WVSB #7136)
                                   JACKSON KELLY PLLC
                                   Post Office Box 553
                                   Charleston, West Virginia 25322
                                   Tel: (304) 340-1000
                                   Fax: (304) 340-1050
                                   gcallas@jacksonkelly.com

                                   Robert A. Nicholas
                                   Shannon E. McClure
                                   REED SMITH LLP
                                   Three Logan Square
                                   1717 Arch Street, Suite 3100
                                   Philadelphia, PA 19103
                                   Tel: (215) 851-8100
                                   Fax: (215) 851-1420
                                   rnicholas@reedsmith.com
                                   smcclure@reedsmith.com

                                   Counsel for AmerisourceBergen
                                   Drug Corporation


                                   /s/ Jeffrey M Wakefield
                                   Jeffrey M. Wakefield (WVSB #3894)
                                   jwakefield@flahertylegal.com
                                   FLAHERTY SENSABAUGH BONASSO PLLC
                                   P.O. Box 3843
                                   Charleston, WV 25338-3843
                                   (304) 345-0200

                                   Timothy C. Hester
                                   Mark H. Lynch
                                   Christian J. Pistilli
                                   Laura Flahive Wu
                                   COVINGTON & BURLING LLP
                                   One CityCenter
                                   850 Tenth Street NW
                                   Washington, DC 20001
                                   (202) 662-6000

                                   Counsel for McKesson Corporation



                                    - 14 -
Case 3:17-cv-01362 Document 256 Filed 03/27/20 Page 15 of 16 PageID #: 4104




                                  /s/ Steven R. Ruby
                                  Brian A. Glasser (WVSB #6597)
                                  Steven R. Ruby (WVSB #10752)
                                  Raymond S. Franks II (WVSB #6523)
                                  BAILEY GLASSER LLP
                                  209 Capitol Street
                                  Charleston, West Virginia 25301
                                  Telephone: (304) 345-6555
                                  Facsimile: (304) 342-1110
                                  Counsel in Cabell County action

                                  Enu Mainigi
                                  F. Lane Heard III
                                  Ashley W. Hardin
                                  WILLIAMS & CONNOLLY LLP
                                  725 Twelfth Street NW
                                  Washington, DC 20005
                                  Tel: (202) 434-5000
                                  Fax: (202) 434-5029
                                  emainigi@wc.com
                                  lheard @wc.com
                                  ahardin@wc.com

                                  Counsel for Cardinal Health, Inc.




                                   - 15 -
 Case 3:17-cv-01362 Document 256 Filed 03/27/20 Page 16 of 16 PageID #: 4105



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA


 THE CITY OF HUNTINGTON,
      Plaintiff,

 v.                                                   CIVIL ACTION NO. 3:17-01362

 AMERISOURCEBERGEN
 DRUG CORPORATION, et al.,
      Defendants.



CABELL COUNTY COMMISSION,
        Plaintiff,

 v.                                                   CIVIL ACTION NO. 3:17-01665

 AMERISOURCEBERGEN
 DRUG CORPORATION, et al.,
      Defendants.


                              CERTIFICATE OF SERVICE

       The undersigned counsel hereby certifies that on this 27th day of March, 2020, the

foregoing Opposition to Plaintiffs’ Motion to Strike Defendants’ Notices of Non-Party Fault

was served using the Court’s CM/ECF system, which will send notification of such filing to all

counsel of record.

                                                     /s/ Gretchen M. Callas
                                                     Gretchen M. Callas (WVSB # 7136)




                                            - 16 -
